PER CURIAM.
Ronald King filed a rule 3.800(a) motion contending that the trial court incorrectly calculated his jail credit in his three cases. We find that this has already been remedied and dismiss the appeal as moot.
On May 28, 2009, King filed his first rule 3.800(a) motion to correct sentencing error. While the State conceded that King was entitled to 386 days of jail credit, the court denied King’s motion. King then filed a second rule 3.800(a) motion and the *830court granted it, ordering the clerk to prepare an amended sentence awarding King 386 days of jail credit in his three cases. Although he received the relief requested, King appealed. King then filed a motion to define or clarify his sentence, alleging that only one case was credited the proper amount of jail time.
This court’s records in case number 4D09-4357, where King has appealed the corrected sentence, demonstrate that all three cases have been amended to reflect 386 days of jail credit. King filed this appeal before the Clerk of Court created the sentencing documents. The corrected sentences have since been forwarded to the Department of Corrections.
Accordingly, this appeal is dismissed as moot.
HAZOURI, DAMOORGIAN and GERBER, JJ., concur.